Case 0:16-cr-60296-BB Document 63 Entered on FLSD Docket 07/09/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 16-cr-60296-BB

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 RICARDO VASQUEZ,

        Defendant.
 _________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon Defendant Ricardo Vasquez’s Motion for

 Compassionate Release and Request for an Expedited Briefing Schedule, ECF No. [53]

 (“Motion”). The Government filed a Response in Opposition, ECF No. [59] (“Response”), to

 which Defendant filed an untimely Reply, ECF No. [60]. The Court has reviewed the Motion, the

 Response, the Reply, the record in this case, the applicable law, and is otherwise fully advised. For

 the reasons set forth below, the Motion is denied.

        I.      BACKGROUND

        On April 21, 2017, Defendant was sentenced to 120 months’ imprisonment followed by

 five years’ supervised release based on his conviction for possession with the intent to distribute 5

 kilograms or more of cocaine, and 1 kilogram or more of heroin in violation of 21 U.S.C.

 § 841(b)(1)(A)(ii). ECF Nos. [37], [39], [51]. He has served 44 months of that sentence, and he is

 currently housed at FCI Oakdale I. ECF No. [53] at 3, 7.

        On June 9, 2020, Defendant filed the instant Motion requesting that the Court enter an

 Order granting him compassionate release and converting the balance of his sentence to supervised
Case 0:16-cr-60296-BB Document 63 Entered on FLSD Docket 07/09/2020 Page 2 of 9
                                                                                  Case No. 16-cr-60296-BB


 release with home confinement in light of the current coronavirus (“COVID-19”) pandemic. Id. at

 1. Specifically, Defendant represents that his pre-existing conditions, including hypertension and

 heart issues, 1 “put him at a serious risk for mortality[.]” Id. at 5-6. He also suffered a broken nose

 when he was a child, which required surgery and purportedly causes difficulty breathing. Id. at 6-

 7. Defendant alleges that FCI Oakdale I is “one of the hardest hit facilities in the nation, which is

 a recipe for disaster for individuals like Mr. Vasquez that have pre-existing conditions.” Id. at 11-

 12. He seeks release to home confinement for the remainder of his sentence where he will reside

 with his fiancée and their two children, Aziza and Prince, in California. Id. at 11. The Government

 opposes Defendant’s request for compassionate release. See ECF No. [59].2

         SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 throughout the world and are impacting every person’s life. The United States is currently

 reporting more confirmed cases of COVID-19 and deaths as a result than any other country, with

 more than 2,624,000 confirmed cases and over 127,000 reported deaths as of July 2, 2020.3 The

 COVID-19 pandemic poses a serious danger to society at large, and especially to at-risk inmates.

 In addition, COVID-19 poses a higher risk to incarcerated individuals who are unable to practice

 health precautions available to the general public, such as social distancing.




 1
  Defendant’s counsel represents Defendant’s alleged heart murmurs and enlarged heart have not
 been confirmed with medical records. ECF No. [53] at 6. On June 10, 2020, Defendant filed his
 medical records under seal. ECF No. [55]. These records do not reflect a diagnosis or complaints
 related to heart murmurs or an enlarged heart.
 2
  The Government maintains that the PSI makes no mention of his fiancée or of his children, Aziza and
 Prince. ECF No. [59] at 20. Rather, Defendant reportedly has three other children with two different
 mothers, and they all live in St. Croix. Id. In Reply, Defendant asserts that Aziza is not his biological child
 but Prince is his biological child. ECF No. [60] at 7-8.
 3
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated July 2, 2020).

                                                       2
Case 0:16-cr-60296-BB Document 63 Entered on FLSD Docket 07/09/2020 Page 3 of 9
                                                                           Case No. 16-cr-60296-BB


        As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of

 institutions and to home confinement, where appropriate. See Mem. from Attorney Gen. William

 Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

 Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

 (“Memorandum”). The Memorandum identifies several facilities that have been particularly

 affected and which should be given priority in the BOP’s consideration of implementing home

 confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. In addition, the

 Attorney General has made an express finding that extant emergency conditions are materially

 affecting the functioning of the BOP, and directs that the BOP immediately maximize appropriate

 transfers to home confinement of all appropriate inmates at the specifically named facilities, and

 other similarly situated facilities where COVID-19 is materially affecting operations. Id. The

 Memorandum further directs the BOP to review all inmates who have COVID-19 risk factors as

 established by the Centers for Disease Control and Prevention (“CDC”) to determine suitability

 for home confinement, while emphasizing the importance of protecting the public from individuals

 who may pose a danger to society, and recognizing the need to prevent over-burdening law

 enforcement with “the indiscriminate release of thousands of prisoners onto the streets without any

 verification that those prisoners will follow the laws when they are released . . . and that they will

 not return to their old ways as soon as they walk through the prison gates.” Id. at 2-3. The

 Memorandum also stresses the need for careful individualized determinations regarding the

 propriety of releasing any given inmate and does not encourage indiscriminate release. Id. at 3.




                                                   3
Case 0:16-cr-60296-BB Document 63 Entered on FLSD Docket 07/09/2020 Page 4 of 9
                                                                          Case No. 16-cr-60296-BB


        II.     DISCUSSION

        “Generally, a court ‘may not modify a term of imprisonment once it has been

 imposed.’” United States v. Pubien, No. 19-12078, 2020 WL 897402, at *2 (11th Cir. Feb. 25,

 2020) (quoting 18 U.S.C. § 3582(c)).

        “The authority of a district court to modify an imprisonment sentence is narrowly
        limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
        2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
        a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
        motion and extraordinary or compelling circumstances warrant modification or if
        the defendant is at least 70 years old and has served 30 years in prison; (2) if the
        modification is expressly permitted by statute or Federal Rule of Criminal
        Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
        been lowered as a result of an amendment to the Guidelines by the Sentencing
        Commission. 18 U.S.C. § 3582(c).

 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

 Rivas, No. 19-11691, 2020 WL 398708, at *4 (11th Cir. Jan. 23, 2020) (quoting United States v.

 Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291,

 1296-97 (11th Cir. 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

        Defendant seeks relief under the compassionate release provision of 18 U.S.C.

 § 3582(c)(1)(A), which provides:

        (c) Modification of an imposed term of imprisonment.— The court may not modify
        a term of imprisonment once it has been imposed except that—

        (1) in any case—

        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the

                                                  4
Case 0:16-cr-60296-BB Document 63 Entered on FLSD Docket 07/09/2020 Page 5 of 9
                                                                            Case No. 16-cr-60296-BB


        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
        § 3553(a)] to the extent that they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction . . . .

                ....

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).

        Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

 of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

 they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

 reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

 Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

 danger to the safety of any other person or to the community.” Id.

        Accordingly,

        Section 3582 sets out the order in which this Court should analyze a criminal
        defendant’s entitlement to a sentencing reduction. First, when the defendant brings
        the motion himself, the Court must ascertain whether he “has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
        receipt of such a request by the warden of the defendant’s facility, whichever is
        earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
        set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
        Court should turn to the “extraordinary and compelling reasons” test, as outlined in
        U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
        defendant poses a “danger to the safety of any other person or to the community,
        as provided in 18 U.S.C. § 3142(g).” Id.




                                                   5
Case 0:16-cr-60296-BB Document 63 Entered on FLSD Docket 07/09/2020 Page 6 of 9
                                                                            Case No. 16-cr-60296-BB


 United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

 Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find

 that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the relevant

 § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant compassionate

 release in this case; and (4) determine that Defendant is not a danger to the community. Moreover,

 Defendant bears the burden of establishing that compassionate release is warranted. See United

 States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the

 § 3582(c)(2) movant, bears the burden of establishing that” compassionate release is warranted,

 but that, even where a defendant satisfies this burden, “the district court still retains discretion to

 determine whether a sentence reduction is warranted”).

        Defendant’s Motion requests that he be released from prison to home confinement under

 supervised release to serve the remainder of his sentence. His request is based on his alleged

 underlying medical conditions. The Government opposes, arguing that while FCI Oakdale I

 previously endured a large outbreak, the BOP has modified its operating procedures in order to

 effectively respond to the COVID-19 pandemic and that it has the capacity to properly address any

 outbreaks among inmates housed in federal facilities. ECF No. [59]. In this respect, it represents

 that 95% of the inmates at FCI Oakdale I have been tested as of June 18, 2020. Id. at 11. Further,

 it states that according to BOP records, Defendant was tested for COVID-19 and found to be

 negative. Id. at 19. Additionally, although it contends that Defendant has satisfied the exhaustion

 requirement, he has failed to present “extraordinary and compelling reasons” for a sentence

 reduction and he has failed to show that the relevant § 3553(a) factors weigh in favor of a sentence

 reduction. Id. at 15-16. Upon review and consideration, the Court agrees.




                                                   6
Case 0:16-cr-60296-BB Document 63 Entered on FLSD Docket 07/09/2020 Page 7 of 9
                                                                           Case No. 16-cr-60296-BB


        The applicable § 3553(a) factors include, among others: “(1) the nature and circumstances

 of the offense and the history and characteristics of the defendant,” as well as “(2) the need for the

 sentence imposed — (A) to reflect the seriousness of the offense, to promote respect for the law,

 and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

 conduct; [and] (C) to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a).

 At the time of sentencing, the Court concluded that a term of imprisonment of 120 months was

 appropriate in this case in light of these § 3553(a) considerations. To date, Defendant has served

 approximately 45 months of that sentence. Moreover, aside from his medical conditions, which

 documentation does not support his claim that he has heart issues, Defendant has not shown further

 bases to persuade the Court that the sentence imposed should be modified based upon the factors

 set forth in § 3553(a). See United States v. Post, No. 15-cr-80055, 2020 WL 2062185, at *2 (S.D.

 Fla. Apr. 29, 2020) (noting “that much of the information that [the defendant] provide[d] in his

 Motion was before the Court at the time of his sentencing,” and the Court imposed an appropriate

 sentence considering this information); United States v. Zamor, No. 17-20353-CR, 2020 WL

 2062346, at *2 (S.D. Fla. Apr. 29, 2020) (“Crucially, [the defendant] has completed less than 40%

 of this sentence, and the applicable 18 U.S.C. § 3553(a) factors . . . do not warrant [his] release

 after serving less than half of his sentence.”); United States v. Rodriguez-Orejuela, No. 03-cr-

 20774, 2020 WL 2050434, at *7 (S.D. Fla. Apr. 28, 2020) (noting that, in weighing the sentencing

 factors, “the Court’s analysis is virtually unchanged from thirteen years ago.”). As such, the Court

 concludes that a modification of Defendant’s sentence is unwarranted at this time.

        Additionally, with regard to the “extraordinary and compelling reasons” test, Defendant

 states that his “pre-existing conditions put him at a serious risk for mortality” based on CDC

 guidelines. ECF No. [53] at 5. CDC guidance indicates that individuals with the following health



                                                   7
Case 0:16-cr-60296-BB Document 63 Entered on FLSD Docket 07/09/2020 Page 8 of 9
                                                                          Case No. 16-cr-60296-BB


 conditions are at a higher risk of contracting severe illness due to COVID-19: people with

 moderate to severe asthma, people with chronic lung disease, people with diabetes, people with

 serious heart conditions, people with chronic kidney disease, people with severe obesity, people

 with chronic liver disease, people who are immunocompromised, people over the age of sixty five,

 and people who live in a nursing home or long-term care facility.4 Defendant, who is in his early

 thirties, has not provided medical documentation or reports reflecting that any of his medical issues

 cannot be medically managed, that they are terminal, or that they substantially diminish his ability

 to provide self-care within the correctional facility environment. Nor has he demonstrated that his

 conditions are particularly severe or likely to further heighten his susceptibility to COVID-19.

        The Court is sympathetic to Defendant’s health condition and his concerns regarding

 COVID-19 outbreaks in prison facilities. However, the BOP website indicates that, while FCI

 Oakdale I did previously suffer a large outbreak, there are presently fifteen active cases involving

 the virus, eleven among the inmates and four among the staff.5 Defendant does not allege that he

 has been exposed to any individuals with COVID-19, and in fact, he has reportedly been tested

 negative. ECF No. [59] at 19. Defendant also does not persuade the Court that current procedures

 in place or resources available at FCI Oakdale I are insufficient to protect him and other at-risk

 individuals. Likewise, Defendant does not allege that his health conditions are deteriorating.

 Additionally, “the BOP Director has not found COVID-19 alone to be a basis for compassionate

 release.” United States v. Harris, No. 2:12-cr-140-FtM-29DNF, 2020 WL 1969951, at *2 (M.D.



 4
   People of Any Age with Underlying Medical Conditions, Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
 (last updated June 25, 2020).
 5
   COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited July 2,
 2020).


                                                  8
Case 0:16-cr-60296-BB Document 63 Entered on FLSD Docket 07/09/2020 Page 9 of 9
                                                                            Case No. 16-cr-60296-BB


 Fla. Apr. 24, 2020) (citing United States v. Eberhart, No. 13-cr-313-PJH-1, 2020 WL 1450745, at

 *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure to COVID-19 do not

 meet the criteria for extraordinary and compelling reasons for a reduction in sentence set forth in

 the Sentencing Commission’s policy statement on compassionate release, U.S.S.G. § 1B1.13.”));

 see also United States v. Kelly, No. 2:03-cr-126-FtM-29, 2020 WL 2039726, at *1 (M.D. Fla. Apr.

 28, 2020) (The “defendant does not allege any extraordinary or compelling circumstances to

 support compassionate release.”). Therefore, Defendant has not met his burden that extraordinary

 and compelling reasons exist to support his request for compassionate release.6

         Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

 [53], is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, on July 7, 2020.




                                                            ________________________________
                                                            BETH BLOOM
                                                            UNITED STATES DISTRICT JUDGE

 Copies furnished to:

 Counsel of record




 6
  Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances warranting
 his release to home confinement, the Court does not address the final consideration of whether Defendant
 poses a danger to the safety of others or to the community under § 3142(g).

                                                    9
